DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5 and 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olivia (NPL Document “X2Face: A network for controlling face generation using images, audio, and pose codes” hereinafter Olivia, provided by the Applicant in IDS filed on 11/29/2021 Cite No. 2).

As per claim 1, Olivia discloses a method of controlling an electronic device (Olivia, Abstract and Introduction, discloses a method that controls the pose and expression of a given face using another face), comprising: 
performing first learning for a neural network model for acquiring a video sequence including a talking head of a random user based on a plurality of learning video sequences including talking heads of a plurality of users (Olivia, Page 5, Section 3.2, discloses “The network is trained with a curriculum strategy using two stages”, wherein the first training stage is the first learning, also please see Page 2, Fig. 1, first paragraph, a driving pose code vector is a landmark); 
performing second learning for fine-tuning the neural network model based on at least one image including a talking head of a first user different from the plurality of users and first landmark information included in the at least one image (Olivia, Page 5, Section 3.2, discloses “Second training stage (II)” is second learning); and 
acquiring a first video sequence including the talking head of the first user based on the at least one image and pre-stored second landmark information using the neural network model for which the first learning and the second learning were performed (Olivia, Fig. 1, page 2, first paragraph, wherein the generated video is the first frame).

As per claim 4, Olivia further discloses the method of claim 1, wherein the first landmark information and the second landmark information include information on a head pose and information on a mimics descriptor (Olivia, Page, 2, Fig. 1, shows head pose and audio data).

As per claim 5, Olivia further discloses the method of claim 1, wherein the embedder and the generator include a convolutional network (Olivia, Fig. 3), and based on the generator being instantiated, acquiring normalization coefficients inside the instantiated generator based on the first embedding vector acquired by the embedder (Olivia, Page 5, Section 3.2, discloses driving vector).

As per claim 10, Olivia further discloses the method of claim 1, wherein the at least one image includes from 1 to 32 images (Olivia, page 20, single source frame and multiple source frames).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 14-15, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivia (NPL Document “X2Face: A network for controlling face generation using images, audio, and pose codes” hereinafter Olivia, provided by the Applicant in IDS filed on 11/29/2021 Cite No. 2) and further in view of Xu (US PGPUB 2012/0130717 A1).

As per claim 11, Olivia discloses an electronic device comprising: 
a processor (Olivia, Abstract and Page 3, last paragraph discloses neural network) is configured to: 
perform first learning for a neural network model for acquiring a video sequence including a talking head of a random user based on a plurality of learning video sequences including talking heads of a plurality of users (Olivia, Page 5, Section 3.2, discloses “The network is trained with a curriculum strategy using two stages”, wherein the first training stage is the first learning, also please see Page 2, Fig. 1, first paragraph, a driving pose code vector is a landmark); 
perform second learning for fine-tuning the neural network model based on at least one image including a talking head of a first user different from the plurality of users and first landmark information included in the at least one image (Olivia, Page 5, Section 3.2, discloses “Second training stage (II)” is second learning); and 
acquire a first video sequence including the talking head of the first user based on the at least one image and pre-stored second landmark information using the neural network model for which the first learning and the second learning were performed (Olivia, Fig. 1, page 2, first paragraph, wherein the generated video is the first frame).
Although Olivia discloses a processor however Olivia does not explicitly disclose a memory storing at least one instruction; and 
a processor configured to execute the at least one instruction, wherein the processor, by executing the at least one instruction.
Xu discloses a memory storing at least one instruction (Xu, Fig. 9:916, and paragraph 82); and 
a processor configured to execute the at least one instruction (Xu, Fig. 12:900:916), wherein the processor, by executing the at least one instruction (Xu, Fig. 12:900:916, and paragraphs 75 and 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Olivia teachings by implementing the memory to store instructions, as taught by Xu.
The motivation would be to express emotional states of the user with realistic facial expressions synchronized with movements of facial features, head in simplified form (paragraphs 4 and 7), as taught by Xu.

As per claim 14, Olivia in view of Xu further discloses the electronic device of claim 11, wherein the first landmark information and the second landmark information include information on a head pose and information on a mimics descriptor (Olivia, Page, 2, Fig. 1, shows head pose and audio data).

As per claim 15, Olivia in view of Xu further discloses the electronic device of claim 11, wherein the embedder and the generator include a convolutional network (Olivia, Fig. 3), and based on the generator being instantiated, acquire normalization coefficients inside the instantiated generator based on the first embedding vector acquired by the embedder (Olivia, Page 5, Section 3.2, discloses driving vector).

As per claim 20, Olivia discloses a processor of an electronic device (Olivia, Abstract and Page 3, last paragraph discloses neural network) comprising: 
performing first learning for a neural network model for acquiring a video sequence including a talking head of a random user based on a plurality of learning video sequences including talking heads of a plurality of users (Olivia, Page 5, Section 3.2, discloses “The network is trained with a curriculum strategy using two stages”, wherein the first training stage is the first learning, also please see Page 2, Fig. 1, first paragraph, a driving pose code vector is a landmark); 
performing second learning for fine-tuning the neural network model based on at least one image including a talking head of a first user different from the plurality of users and first landmark information included in the at least one image (Olivia, Page 5, Section 3.2, discloses “Second training stage (II)” is second learning); and 
acquiring a first video sequence including the talking head of the first user based on the at least one image and pre-stored second landmark information using the neural network model for which the first learning and the second learning were performed (Olivia, Fig. 1, page 2, first paragraph, wherein the generated video is the first frame).
Olivia does not explicitly disclose a non-transitory computer readable recording medium having recorded thereon a program which, when executed by (a processor of an electronic device causes the electronic device) to perform operations.
Xu discloses a non-transitory computer readable recording medium having recorded thereon a program which, when executed by (a processor of an electronic device causes the electronic device) to perform operations (Xu, Fig. 9:900:916, and paragraph 82, discloses “Any memory described herein may include volatile memory (such as RAM), nonvolatile memory, removable memory, and/or non-removable memory, implemented in any method or technology for storage of information, such as computer-readable storage media, computer-readable instructions, data structures, applications, program modules…..”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Olivia teachings by implementing the memory to store instructions, as taught by Xu.
The motivation would be to express emotional states of the user with realistic facial expressions synchronized with movements of facial features, head in simplified form (paragraphs 4 and 7), as taught by Xu.


Allowable Subject Matter
Claims 2-3, 6-9, 12-13, and 16-19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633